Citation Nr: 0524430	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for blindness, status 
post cataract removal.

3.  Entitlement to service connection for nephrotic syndrome.

4.  Entitlement to service connection for filariasis.

5.  Entitlement to service connection for loss of circulation 
in the legs and lower torso.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has previously come before the Board.  In November 
2003, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The appellant is not credible.  

2.  The appellant did not have service in Vietnam.  

3.  Diabetes mellitus was not manifest in service or within 
one year of separation and is unrelated to service.

4.  Blindness, status post cataract removal, was not manifest 
in service and is not attributable to service.  

5.  Nephrotic syndrome was not manifest in service or within 
one year of separation and is unrelated to service.

6.  Filariasis was not manifest in service or within one year 
of separation and is unrelated to service.

7.  A disorder manifested by loss of circulation in the legs 
and lower torso is not attributable to service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Blindness, status post cataract removal, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  Nephrotic syndrome was not incurred or aggravated during 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

4.  Filariasis was not incurred or aggravated during service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2004).

5.  A disorder manifested by loss of circulation the legs and 
lower torso was not incurred or aggravated during service and 
neuropathy may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in September 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the September 
2004 notice, the April 2005 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, in 
sum, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and opinions.  The 
claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  Private 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
diabetes mellitus may be granted if it manifests to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2003).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than those 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
3.307(a) (2004).

A veteran who, during active, military, naval or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma); type II diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309 (e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be granted service connection as 
a result of tropical service, although not otherwise 
established as incurred in service if manifested to a 
compensable degree within the applicable time limits under 
§3.307 or §3.308 following service in a period of war or 
following peacetime service, provided the rebuttable 
presumption provisions of §3.307 are also satisfied:  
Amebiasis, blackwater fever, cholera, dracontiasis, 
dysentery, filariasis, Leishmaniasis, including kala-azar, 
loiasis, malaria, onchocerciasis, oroya fever, pinta, plague, 
schistosomiasis, yaws, and yellow fever.  Resultant disorders 
or diseases originating because of therapy administered in 
connection with such diseases or as a preventative thereof.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant has made multiple allegation of Vietnam 
service.  Service records are negative for service in 
Vietnam.  Although he knew he did not serve in Vietnam, 
development was undertaken in that regard, which was a waste 
of limited federal resources.  On review of the paper in the 
file, there is nothing supporting a finding that the 
appellant had s service in Vietnam other than his inherently 
incredible statements.  As for his allegations regarding 
Special Orders, the Board notes that "201" refers to his 
personnel file, "208" to his release from active duty, and 
"2110" to his military occupational specialty or school.  

In regard to the specific issues on appeal, the evidence, to 
include private records of treatment, dated in September 2000 
and November 2000, establish that the appellant has diabetes 
mellitus, eye disorders, to include diabetic retinopathy, 
filariasis, nephrotic syndrome, and neuropathy.  Service 
medical records, however, are negative for a diagnosis of 
diabetes mellitus, an eye disorder, nephrotic syndrome, 
filariasis, or a disorder associated with loss of circulation 
in the legs and lower torso and there is no evidence showing 
any of the relevant disorders within one year of separation  

A March 1969 treatment record notes vision was 20/20, aided.  
The separation examination discloses his endocrine system was 
normal and urinalysis was negative for sugar.  His 
genitourinary system was normal and the lower extremities 
were normal.  Neurologic examination was normal.  His 
ophthalmaloscopic examination was normal, and his eyes 
pupils, and ocular motility were normal.  While a refractive 
error was noted, congenital or developmental defects, 
refractive error of the eye are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c); see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
There is no competent evidence of diabetes mellitus, 
filariasis, an eye disorder, nephrotic syndrome, within one 
year of service and no competent/reliable evidence relating 
the remote onset of any claimed disorder to any incident of 
service.  

Further, in regard to allegations of exposure to Agent Orange 
in other locations, we find the appellant's willingness to 
distort the truth for his own monetary gain exceedingly 
egregious.  The appellant was not in combat, did not serve in 
Vietnam, and he is not entitled to any presumptions, and on a 
factual basis, the Board rejects that the appellant had 
exposure to Agent Orange.  

The evidence is against the claims and there is no doubt to 
be resolved.  Consequently, the benefits sought on appeal are 
denied.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for blindness, status post cataract 
removal, is denied.

Service connection for nephrotic syndrome is denied.  

Service connection for filariasis is denied.  

Service connection for loss of circulation in the legs and 
lower torso is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


